DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
In order to place the application in a condition for allowance, Examiner proposed to amend claim 1 to include features of claim 16 indicated as allowable subject matter. However, the proposed amendment was declined by the Applicant. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/24/2022 has been entered.
Currently, claims 1-6,8-12,16-20 and 22-28 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed on 10/24/2022, with respect to the rejection(s) of claim(s) 1-6, 8-12, 16-20 and 22 under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the current rejection.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12, 18-20, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US 2011/0128247 A1) in view of Shimadate (US 2020/0076966 A1) and further in of Yoshida (US 2010/0134244 A1).

Referring to claim 1, Sensu discloses an image forming apparatus  (fig.1, image forming apparatus 150) comprising: 
    an image reading device (fig.1, document reading unit 152) configured to read an image of an original ([0066]) (Note: a document placed on a platen is read by document reading unit 152 as image data); 
     an image forming portion (fig.1, image forming unit 154) configured to form the image on a recording medium on the basis of a reading result of the image reading device ([0066]-[0067]) (Note: The read image data is subjected to various image processing operations and the resulting image data is output to image forming unit 154 for printing an image of the document represented by the image data on a recording medium); 
     an operating panel (figs.1 and 12, display panel 172) including a touch screen configured to display software numerical key portion where a plurality of software numerical keys for inputting numerical information of 0 to 9 are arranged (fig.12, [0061] and [0180]) (Note: Display panel 172 is implemented by a touch-panel display capable of displaying software buttons 172K for inputting numerical information of 0 to 9); and 
     an input device (fig.1, operation panel 170) mountable as an option device on the image forming apparatus ([0061]) (Note: add-on operation panel 170 is detachable to the operation unit), said input device comprising: 
          a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9 are arranged as hardware keys (fig.12 and [0061]) (Note: the operation panel 170 includes a portion with a plurality of hardware buttons 0 to 9);      
          an execution key (fig.12, “START” key of the operation panel 170) which is used as a hardware key for providing an instruction of a start of image reading to the image reading device (fig.12) (Note: the hardware “START” key of the operation panel 170 is obviously used for providing an instruction of a start of image reading to the document reading unit 152).
      Sensu fails to disclose an operating panel including a touch screen configured to display software numerical key portion where a plurality of software numerical keys for inputting numerical information of 0 to 9 are arranged in a telephone type arrangement; said input device comprising a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9 are arranged as hardware keys in the telephone type arrangement; a function key which is used as a hardware key, wherein said execution key is provided on a position to overlap with an area where said numerical key portion is provided in an arrangement direction in which a numerical key of 1, a numerical key of 4, and a numerical key of 7 are arranged in a case that said input device is viewed from a front side, and is  provided on the front side with respect to said numerical key portion in the arrangement direction, and wherein said function key is provided on a position to overlap with the area where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side, and is provided on a rear side with respect to said numerical key portion in the arrangement direction.
      However, in the same field of endeavor of image forming apparatus art, Shimadate discloses an operating panel (fig.18, operation panel 40) including a touch screen configured to display software numerical key portion where a plurality of software numerical keys for inputting numerical information of 0 to 9 are arranged in a telephone type arrangement (fig.18, software numeric keypad 46) (fig.18 and [0093]) (Note: the operation panel 40 displays software numeric keypad 46 where a plurality of software numerical keys for inputting numerical information of 0 to 9 are arranged in a telephone type arrangement); 
      said input device (fig.18, hardware numeric keypad 50) comprising a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9 are arranged as hardware keys in the telephone type arrangement (fig.18) (Note: the hardware numeric keypad 50 includes a plurality of numerical keys for inputting numerical information of 0 to 9 are arranged as hardware keys in the telephone type arrangement).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu with an operating panel including a touch screen configured to display software numerical key portion where a plurality of software numerical keys for inputting numerical information of 0 to 9 are arranged in a telephone type arrangement; said input device comprising a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9 are arranged as hardware keys in the telephone type arrangement as taught by Shimadate. The suggestion/motivation for doing so would have been to improve operability of numeric value entry and improve operability of user's setting of an operation.
      Sensu in view of Shimadate fails to disclose a function key which is used as a hardware key, wherein said execution key is provided on a position to overlap with an area where said numerical key portion is provided in an arrangement direction in which a numerical key of 1, a numerical key of 4, and a numerical key of 7 are arranged in a case that said input device is viewed from a front side, and is  provided on the front side with respect to said numerical key portion in the arrangement direction, and wherein said function key is provided on a position to overlap with the area where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side, and is provided on a rear side with respect to said numerical key portion in the arrangement direction.
      However, in the same field of endeavor of image forming apparatus art, Yoshida discloses a function key (fig.8B, operation key 13m) which is used as a hardware key ([0056]) (Note: the operation key 13m (for log-in/log-out function) is shown as one of the plurality of hard keys 12), 
     wherein said execution key (fig.2, “START” key) is provided on a position to overlap with an area where said numerical key portion (fig.2, numerical keys 0 to 9) is provided in an arrangement direction in which a numerical key of 1, a numerical key of 4, and a numerical key of 7 are arranged in a case that said input device is viewed from a front side, and is provided on the front side with respect to said numerical key portion in the arrangement direction (fig.2) (Note: the “START” key is provided in arrangement of numerical key 1, numerical key 4, and numerical key 7, and is provided on the front side with respect to said numerical key portion in the arrangement direction),
      wherein said function key (fig.8B, operation key 13m) is provided on a position to overlap with the area where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side, and is provided on a rear side with respect to said numerical key portion in the arrangement direction (fig.8B) (Note: the operation key 13m (for log-in/log-out function) is provided on a position that overlaps with the area of the numerical key portion in the arrangement direction, and is provided on a rear side with respect to the numerical key portion in the arrangement direction).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate with a function key which is used as a hardware key, wherein said execution key is provided on a position to overlap with an area where said numerical key portion is provided in an arrangement direction in which a numerical key of 1, a numerical key of 4, and a numerical key of 7 are arranged in a case that said input device is viewed from a front side, and is  provided on the front side with respect to said numerical key portion in the arrangement direction, and wherein said function key is provided on a position to overlap with the area where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side, and is provided on a rear side with respect to said numerical key portion in the arrangement direction as taught by Yoshida. The suggestion/motivation for doing so would have been to improve operability on the operation panel and improve accessibility of the execution key.

Referring to claim 2, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses wherein said execution key (fig.12, “START” key in the operation panel 170) is larger than the hardware key of said numerical key portion in the case that said input device is viewed from the front side (fig.12) (Note: the “START” key in the operation panel 170 is larger than the hardware keys of the operation panel 170). 

Referring to claim 3, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to claim 1. Sensu further discloses wherein said execution key includes a start light emitting portion configured to emit light by a signal from the image forming apparatus ([0102]) (Note: the reference discloses a key lamp that provides a light ring around a circular start key, or lights a light emitting portion at the center of the start key). 

Referring to claim 4, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses wherein said input device comprises a stop key, as a hardware key for providing an instruction of a stop of a processing of the image reading (fig.12) (Note: “STOP” key of the operation panel 170 is obviously used for providing an instruction of a stop of a processing of the image reading), 
      wherein said stop key is provided on a position to overlap with the area where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side (fig.12) (Note: “STOP” key of the operation panel 170 is provided on a position next to (to overlap with) an area where said numerical key portion is provided with respect to an arrangement direction of a numerical key of 7, a numerical key of 8, and a numerical key of 9). 55491743-vl3  

Referring to claim 5, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 4. Sensu discloses wherein said stop key is larger than the hardware key of said numerical key portion in the case that said input device is viewed from the front side (fig.12) (Note: the “STOP” key is larger than hardware key of numerical key portion of the operation panel 170).

Referring to claim 6, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 4. Sensu discloses wherein said stop key is disposed adjacent to said start key in the case that said input device is viewed from the front side (fig.12) (Note: in the operation panel 170, the “STOP” key is disposed adjacent to the “START” key).  

Referring to claim 11, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses wherein said input device comprises a reset key, as a hardware key for providing an instruction of a reset of a setting inputted to the image forming apparatus (fig.12) (Note: “RESET” key in the operation panel 170), 
      wherein in the case that the input device is viewed from the front side, said reset key is provided on the position to overlap with the area where said numerical key portion is provided with respect to the arrangement direction of a numerical key of 7, a numerical key of 8, and a numerical key of 9 (fig.12) (Note: as viewed, the “RESET” key of the operation panel 170 is provided on a position next to (to overlap with) an area where said numerical key portion is provided with respect to an arrangement direction of a numerical key of 7, a numerical key of 8, and a numerical key of 9).  

Referring to claim 12, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses wherein said input device comprises a clear key, as a hardware key for providing an instruction of a clear of a numerical value inputted to the image forming apparatus by said numerical key portion (fig.12) (Note: “CLEAR” key in the operation panel 170), 
     wherein said clear key is provided on the position to overlap with the area where said numerical key portion is provided with respect to the arrangement direction of a numerical key of 7, a numerical key of 8, and a numerical key of 9 (fig.12) (Note: as viewed, the “CLEAR” key of the operation panel 170 is provided on a position next to (to overlap with) an area where said numerical key portion is provided with respect to an arrangement direction of a numerical key of 7, a numerical key of 8, and a numerical key of 9).  

Referring to claim 18, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses a facsimile communication portion capable of transmitting and receiving facsimile ([0079]-[0080]) (Note: In the facsimile mode, the facsimile function is realized by transmission and reception operations), 
     wherein said facsimile communication portion starts transmission of facsimile of image data read by said image reading device in response to pushing-down of said execution key (fig.12 and [0081]-[0086], [0179]-[0180]) (Note: in transmission of facsimile, a document placed on the platen is read by document reading unit 152 as image data, and the resulting image data is output to a FAX communication unit. It is obvious that the reading and transmission of the image are done by pressing “START” key when display panel 172 is used).  

Referring to claim 19, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses wherein said input device (fig.1, operation panel 170) is provided on a right side with respect to said operating panel with respect to the left-right direction (fig.1) (Note: the operation panel 170 is provided on a right side of the display panel 172 with respect to the left-right direction).
           Yoshida discloses wherein said operating panel is provided on a right side with respect to a center of said image forming apparatus in a left-right direction of said image forming apparatus (fig.1) (Note: the operation panel 4 is provided on a right side with respect to a center of the image forming apparatus 1 in a left-right direction).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate with an operating panel provided on a right side with respect to a center of the image forming apparatus in a left-right direction of said image forming apparatus as taught by Yoshida. The suggestion/motivation for doing so would have been to enhance user's convenience.

Referring to claim 20, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses a discharging portion (fig.1, paper discharge unit 158) for discharging the recording medium on which the image is formed by said image forming portion ([0077]) (Note: sheet of recording paper printed is guided to paper discharge unit 158, and discharged to any of paper discharge trays 168 of paper discharge unit 158), 55491743-vi7 
    wherein said operating panel is provided above said discharging portion in a vertical direction (fig.1) (Note: the display panel 172 is provided above the paper discharge unit 158 with respect to a vertical direction).  

Referring to claim 22, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Sensu further discloses wherein said touch screen is configured to display a software execution key, as a software key, for providing an instruction of a start of image reading to the image reading device (fig.12) (Note: the display panel 172 displays a software “START” key for obviously providing an instruction of a start of image reading to the image reading device), and 
     wherein said touch screen is configured to display the software execution key on the front side with respect to said numerical key portion in the arrangement direction (fig.12) (Note: the software “START” key of the display panel 172 is displayed on the front side with respect to the numerical key portion).
Referring to claim 23, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 4. Yoshida discloses wherein said stop key is provided on the front side with respect to said numerical key portion in the arrangement direction (fig.2) (Note: the “STOP” key is provided on the front side with respect to said numerical key portion in the arrangement direction). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate with a stop key provided on the front side with respect to said numerical key portion in the arrangement direction as taught by Yoshida. The suggestion/motivation for doing so would have been to improve accessibility of the stop key.
Referring to claim 28, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1. Yoshida discloses wherein said function key is configured to provide an instruction of function of the image forming apparatus ([0069]) (Note: After the administrator name and the password are entered, authentication of the administrator is executed in the image processing device 1 by an operation key 13m showing "log-in/log-out" being operated. Therefore, the operation key 13m (log-in/log-out key) is configured to provide an instruction of authentication function of the image forming apparatus).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate with a concept wherein said function key is configured to provide an instruction of function of the image forming apparatus as taught by Yoshida. The suggestion/motivation for doing so would have been to enhance user's convenience.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sensu in view of Shimadate and Yoshida and further in view of Perry et al. (US 2008/0243624 A1, hereinafter referred to as Perry).

Referring to claim 8, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1, except wherein braille indicating information on said function key is provided at a position adjacent to said function key.  
    However, in the same field of endeavor of input device art, Perry discloses wherein braille indicating information on key is provided at a position adjacent to key (fig.1 and [0038]) (Note: Perry discloses a key for setting voice (English or Spanish), wherein the key is associated braille indicating information on the setting key is provided at a position adjacent to the setting key). 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the input device of Sensu in view of Shimadate and Yoshida with a concept wherein braille indicating information on key is provided at a position adjacent to key as taught by Perry. The suggestion/motivation for doing so would have been to provide a talking menu system for use by the visually impaired users (see Perry [0015]).

Referring to claim 9, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1, except wherein said function key is the hardware key for setting a mode related to a voice.  
However, in the same field of endeavor of input device art, Perry discloses wherein said function key is the hardware key for setting a mode related to a voice (fig.1 and [0038]) (Note: Perry discloses a key for setting voice (English or Spanish)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the input device of Sensu in view of Shimadate and Yoshida with a concept wherein said function key is the hardware key for setting a mode related to a voice as taught by Perry. The suggestion/motivation for doing so would have been to provide a talking menu system for use by the visually impaired users (see Perry [0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sensu in view of Shimadate and Yoshida and furthermore in view of Sugimoto US 20100053676 A1.
Referring to claim 10, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1, except wherein said function key includes a setting light emitting portion configured to emit light by a signal from the image forming apparatus.
      However, in the same field of endeavor of image forming apparatus art, Sugimoto discloses wherein said function key includes a setting light emitting portion configured to emit light by a signal from the image forming apparatus (fig.3, led of hardware keys 25) ([0178]).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate and Yoshida with a concept wherein said function key includes a setting light emitting portion configured to emit light by a signal from the image forming apparatus as taught by Sugimoto. The suggestion/motivation for doing so would have been to allow user to recognize operability of the image forming apparatus.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sensu in view of Shimadate and Yoshida and furthermore in view of Bessho et al. (US 2010/0070976 A1, hereinafter referred to as Bessho).
Referring to claim 24, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 11, except wherein said reset key is provided on the front side with respect to said numerical key portion in the arrangement direction.        However, in the same field of endeavor of image forming apparatus art, Bessho discloses wherein said reset key (fig.3, Reset key 205) is provided on the front side with respect to said numerical key portion in the arrangement direction (fig.3) (Note: the reset key 205 is provided on the front side with respect to numerical key portion 202 in the arrangement direction (of numerical key of 1, numerical key of 4, and numerical key of 7)). 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate and Yoshida with a concept wherein said reset key is provided on the front side with respect to said numerical key portion in the arrangement direction as taught by Bessho. The suggestion/motivation for doing so would have been to enhance user's convenience.

Referring to claim 25, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 12, except wherein said clear key is provided on the front side with respect to said numerical key portion in the arrangement direction. 
    However, in the same field of endeavor of image forming apparatus art, Bessho discloses wherein said clear key (fig.3, clear key 203) is provided on the front side with respect to said numerical key portion in the arrangement direction (fig.3) (Note: the clear key 203 is provided on the front side with respect to numerical key portion 202 in the arrangement direction (of numerical key of 1, numerical key of 4, and numerical key of 7)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate and Yoshida with a concept wherein said clear key is provided on the front side with respect to said numerical key portion in the arrangement direction as taught by Bessho. The suggestion/motivation for doing so would have been to enhance user's convenience.

Referring to claim 26, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1, except wherein said reset key being provided on the front side with respect to said numerical key portion in the arrangement direction, wherein said execution key, said stop key and said reset key are provided in a region where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side.  
    However, in the same field of endeavor of image forming apparatus art, Bessho discloses wherein said reset key (fig.3, Reset key 205) being provided on the front side with respect to said numerical key portion in the arrangement direction, wherein said execution key (fig.3, start key 201), said stop key (fig.3, stop key 204) and said reset key (fig.3, Reset key 205) are provided in a region where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side (fig.3) (Note: execution key (fig.3, start key 201), stop key (fig.3, stop key 204) and reset key (fig.3, Reset key 205) are provided in a region where numerical key portion 202 is provided in the arrangement direction (of numerical key of 1, numerical key of 4, and numerical key of 7)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate and Yoshida with a concept wherein said reset key being provided on the front side with respect to said numerical key portion in the arrangement direction, wherein said execution key, said stop key and said reset key are provided in a region where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side as taught by Bessho. The suggestion/motivation for doing so would have been to enhance user's convenience.

Referring to claim 27, Sensu in view of Shimadate and Yoshida discloses an image forming apparatus according to Claim 1, except wherein said clear key being provided on the front side with respect to said numerical key portion in the arrangement direction, wherein said execution key, said stop key and said clear key are provided in a region where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side.  
     However, in the same field of endeavor of image forming apparatus art, Bessho discloses wherein said clear key (fig.3, clear key 203) being provided on the front side with respect to said numerical key portion in the arrangement direction, wherein said execution key (fig.3, start key 201), said stop key (fig.3, stop key 204) and said clear key (fig.3, clear key 203) are provided in a region where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side (fig.3) (Note: execution key (fig.3, start key 201), stop key (fig.3, stop key 204) and clear key (fig.3, clear key 203) are provided in a region where numerical key portion 202 is provided in the arrangement direction (of numerical key of 1, numerical key of 4, and numerical key of 7)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Shimadate and Yoshida with a concept wherein said clear key being provided on the front side with respect to said numerical key portion in the arrangement direction, wherein said execution key, said stop key and said clear key are provided in a region where said numerical key portion is provided in the arrangement direction in the case that said input device is viewed from the front side as taught by Bessho. The suggestion/motivation for doing so would have been to enhance user's convenience.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675